Case 1:21-cv-00165-DLC Document 29-34 Filed 02/23/21 Page 1 of 9




              EXHIBIT HH
1/4/2021               Case 1:21-cv-00165-DLC
                                   What We Know AboutDocument       29-34Spread
                                                      How Air Conditioners   Filed 02/23/21
                                                                                COVID-19          Page
                                                                                         : Goats and Soda :2NPR
                                                                                                             of 9
    HOURLY NEWS
            WAMC Northeast Public Radio
    LISTEN On Air Now
           LIVE
    PLAYLIST

                                                                                                                                     DONATE


   Goats and Soda

    THE CORONAVIRUS CRISIS

   Can Air Conditioners Spread COVID-19?
   August 15, 2020 · 5:00 AM ET


     JESSICA CRAIG




   Air conditioners on a building. Scientists say there has been too little research into the role of heating, ventilation and air
   conditioning systems in the spread of the coronavirus.
   Sami Sarkis/Getty Images




   In the dog days of August, air conditioning is everywhere.

   Is that a problem when it comes to the spread of the coronavirus?

https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                                           1/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :3NPR
                                                                                                            of 9
   The answer to that question rests on the way the virus is transmitted — a topic that is
   still being researched.

   Droplet transmission is considered the most common method: A virus-filled particle
   of breath or spittle comes out of the nose or mouth of an infected individual when they
   breathe, speak, cough or sneeze. These droplets generally disperse within a few feet of
   the person who expels them. But if they come into contact with someone's eyes, nose
   or mouth, they can transmit the virus.

   Then there's aerosol transmission — when an infected person expels microscopic
   infectious particles so tiny that they linger in the air and spread from person to person
   in air currents. Since they are much smaller than droplets, aerosols can travel greater
   distances and get deep into the lungs of someone who inhales them.


                                               Article continues after sponsor message




                      GOATS AND SODA
                      Coronavirus FAQ: How Do I Protect Myself If The Coronavirus Can Linger In The Air?




   Among scientists, there is ongoing debate about the extent to which aerosol
   transmission causes infection. However, it has been generally accepted that it does
   occur, especially in closed indoor settings. Consequently, there's a possibility that air
   conditioning may be a potential route of transmission — sucking in virus particles


https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                2/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :4NPR
                                                                                                            of 9
   breathed out by an infected person and then blowing those infectious particles back
   out in the same room or even another room several floors away.

   In fact, other infectious diseases such as measles, tuberculosis, chickenpox, influenza,
   smallpox and SARS have all been shown to spread through heating, ventilation and air
   conditioning systems.

   But drawing definitive conclusions about the role that HVAC systems might play in
   spreading COVID-19 is difficult. There are only a few published studies looking at that
   issue, and experts admit there has been too little research into the role of HVAC
   systems in the spread of the novel coronavirus.

   "We didn't focus on ventilation as much early on as we probably should have," says
   Abraar Karan, a physician and global health researcher at Harvard Medical School.


                      SHOTS - HEALTH NEWS
                      Coronavirus Sparks New Interest In Using Ultraviolet Light To Disinfect Indoor Air




   What we do know is this: HVAC systems bring in outdoor air and send out an equal
   amount of indoor air as required by building codes. That air exchange is intended to
   dilute and remove contaminants such as particles, chemical emissions from building
   materials and emissions from people that cause odors. Many systems recirculate
   indoor air, which could in theory spread viral aerosol particles from one space to
   another, but there is no evidence to date that this has caused COVID-19 infections.
   This recirculation also helps to remove particles from the air when the recirculated air
   passes through filters before being returned to conditioned spaces.


   In one study, which is available online as a pre-print and has not undergone scientific
   review, researchers in Oregon collected samples from various places inside a hospital's
   HVAC system and found genetic material from SARS-CoV-2, the virus that causes
   COVID-19. This demonstrates that it may be possible for the virus to be transmitted
   through HVAC systems.

   However, researchers did not assess if the genetic material they found was able to
   cause infection, and they noted there were no confirmed COVID-19 cases associated
https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                3/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :5NPR
                                                                                                            of 9
   with the samples found in the ventilation systems.

   There is currently no other evidence documenting the possibility of COVID-19
   transmission through an air conditioning unit.

   The bigger risk, says Edward Nardell, a professor of environmental health and
   immunology and infectious diseases at Harvard Medical School, is that hot weather
   outside causes people to seek air-conditioned comfort indoors. And indoors, there is
   less ventilation and more opportunity to spread disease.

   "It is not the air conditioner that is doing anything particularly," Nardell says. "It is the
   fact that you are indoors, you are not socially distancing and you are rebreathing the
   air that people have just exhaled."

   When you shut the doors and windows to keep the hot air outside, you are essentially
   eliminating the flow of fresh air so everyone in the room is breathing and rebreathing
   the same air. If someone in the room is infected with COVID-19, then they are
   breathing out the virus, which can linger in airborne droplets and be inhaled by
   another person, potentially causing infection.


                      GOATS AND SODA
                      WHO: Airborne Transmission Plays Limited Role In Coronavirus Spread




   By comparison, if you were outside and near an infected person who breathed out
   some viral particles, there is a much larger volume of air flowing to disperse and dilute
   those particles quickly, reducing the risk of spread to another person nearby. That is
   why infectious disease experts consider outdoor gatherings and activities less risky
   than indoor ones (though not completely risk-free).

   The other major risk is that air conditioning units, fans or even an open window can
   create strong enough air currents to move virus-containing droplets around a room.
   This happened in January at a restaurant in Guangzhou, China, where a person with
   COVID-19 infected five other people sitting at neighboring tables from 3 to 6 feet
   away, according to a study by scientists from the Chinese Center for Disease Control
   and Prevention. After examining video footage of the diners who were infected and

https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                4/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :6NPR
                                                                                                            of 9
   simulating the transmission of the virus, scientists concluded that the small outbreak
   was caused by strong air currents from the air conditioning unit above the diners,
   which was blowing virus-containing aerosols from an infected person to those nearby.
   The restaurant also had no windows — and thus no ventilation bringing in fresh air
   and diluting virus particles in the air.


                      YOUR MONEY
                      Tell Your Story: How Are You Coping In The Coronavirus Economy?




   The fact that aerosolized viral droplets can move in air currents in this way means that
   if you are in a room with an infected person and fresh air is not circulating, even if you
   are socially distancing to keep 6 feet apart at a minimum, you may not be safe, Nardell
   says. Although there are currently no published studies that have examined exactly
   how far airborne COVID-19 particles can travel, previous research on influenza found
   that viral particles may travel upward of 30 feet in the air.

   To be clear, this is only a concern in shared public places. At home, the risk of
   contracting COVID-19 through air currents or air conditioning units is no more likely
   than spreading the virus through close contact or touching contaminated surfaces.

   And it's not just warm weather and air conditioning that poses a threat. Cold weather
   in the winter that similarly forces people to go inside and crank the heat also creates
   an environment with little ventilation where viral particles can be spread through the
   air and cause infection. Ride-sharing services and taxis are another place where you
   may be in a closed space with someone who is infected. Virus particles could spread
   through air currents in the car, Karan points out.

   Whether you're taking a taxi or escaping the heat or cold indoors, Karan's advice is the
   same.

   "I would say keep the windows open and talk to your employers about [whether]
   they're looking into air filtration systems that are able to filter a wide range of
   particles," he says. He also adds that we need to design a better protective mask, one
   that can filter out the virus and is comfortable enough to wear all day.


https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                5/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :7NPR
                                                                                                            of 9
   To Karan, the looming question is: How do we live safely indoors with COVID-19?
   That is the next frontier.


      Correction
      Aug. 18, 2020

      An earlier version of this story incorrectly described the air exchange that occurs with an HVAC system and
      did not explain that these systems bring in outdoor air and send out an equal amount of indoor air.




     covid      covid-19       air    particles       virus




       Sign Up For The New Normal Newsletter
       Daily news on the coronavirus crisis and help getting through whatever comes next. We’re in
       this together.

                                                     What's your email?                                                              SUBSCRIBE


       By subscribing, you agree to NPR's terms of use and privacy policy. NPR may share your name and email address with your NPR station. See
       Details. This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




More Stories From NPR
GLOBAL HEALTH
Coronavirus World Map: Tracking The Spread Of The Outbreak

WORLD
Our Favorite Global TikToks Of 2020: From A Handwashing Dance To A Literal Ice Box

GLOBAL HEALTH
From 'Mysterious' Illness To Global Pandemic: COVID-19, By The Numbers

SPORTS
Why A Field Hockey Champ In India Is Now Harvesting Onions And Herding Goats

GLOBAL HEALTH
A Doctor Reflects On India's Pandemic Response

WORLD
https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                                               6/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :8NPR
                                                                                                            of 9
WORLD
Our Top Global Stories Of 2020 Not About The Pandemic




Popular on NPR.org
ELECTIONS
'This Was A Scam': In Recorded Call, Trump Pushed Official To Overturn Georgia Vote

MUSIC INTERVIEWS
3 Grammy Contenders Share Outrage At All-White Category, Decline Nominations

NATIONAL SECURITY
Trump And The Military: What An Erratic Commander In Chief Leaves Behind

HEALTH
Federal Data Reveal Which Hospitals Are Dangerously Full This Week. Is Yours?

POLITICS
In Op-Ed, 10 Ex-Defense Secretaries Say Military Has No Role In Election Dispute

HEALTH
What Drove The Drop In Kids' Asthma ER Visits At A Boston Hospital During Lockdown?




NPR Editors' Picks
POLITICS
Trump Gives Medal Of Freedom To Loyalist GOP Congressman Nunes

HEALTH
Costume May Have Contributed To An Outbreak At California Hospital, Infecting 44

NATIONAL
Pittsburgh Police Search For White Pickup Truck After 2 Explosions Reported

WORLD
Iran Reportedly Boosts Nuclear Fuel Enrichment To 20%

FOOD
Conifer Cuisine: Don't Toss Your Christmas Tree Yet! Here's How You Can Cook With It

BOOKS
Struggling To Discuss Tough Topics With A Kid? Here Are Books That Might Help


   Goats and Soda

   READ & LISTEN                                                              CONNECT
https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                7/8
1/4/2021              Case 1:21-cv-00165-DLC
                                  What We Know AboutDocument       29-34Spread
                                                     How Air Conditioners   Filed 02/23/21
                                                                               COVID-19          Page
                                                                                        : Goats and Soda :9NPR
                                                                                                            of 9
   Home                                                                       Newsletters

   News                                                                       Facebook

   Arts & Life                                                                Twitter

   Music                                                                      Instagram

   Podcasts                                                                   Contact

   Programs                                                                   Help



   ABOUT NPR                                                                  GET INVOLVED
   Overview                                                                   Support Public Radio

   Finances                                                                   Sponsor NPR

   People                                                                     NPR Careers

   Press                                                                      NPR Shop

   Public Editor                                                              NPR Events

   Corrections                                                                Visit NPR




   terms of use

   privacy

   your privacy choices

   text only

   © 2021 npr




https://www.npr.org/sections/goatsandsoda/2020/08/15/897147164/can-air-conditioners-spread-covid-19                8/8
